DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“the first projection and the second projection are each tapered” as in claim 11;
“cuboid shape” as in claim 12;
“rectangular cuboid shape” as in claim 13;
“the first recess and the second recess are each tapered”, as in claim 15
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Claim Objections
Claims 5 – 9, 11, 14, 15, 19 and 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 5, last 2nd line: “the recess” should read --the recess of the shell body--.
Claim 7, last 2nd line: “the end face” should read --the end face of the shell body--.
Claim 11, line 2: “the face” should read --the face of the shell body--.
Claim 14, line 2: “the end face” should read --the end face of the pump housing--.
Claim 19, line 2: “first number or projections or” should read --first number of projections or--.
Claim 6 is objected to being dependent on claim 5.
Claims 8 and 9 are objected to for being dependent on claim 7.
Claim 15 is objected to for being dependent on claim 14.
Claim 20 is objected to for being dependent on claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a second end” in line 4. It is unclear as to whether coupling element has a first end or not, i.e., it is unclear as to the number of ends present in the coupling element.
Claim 16 recites the limitation “a second number of recesses” in line 4. It is unclear as to whether coupling element has a first number of recesses or not, i.e., it is unclear as to the number of recesses present in the coupling element.
Claim 16 recites the limitation “a third end” in line 8 and “a fourth end” in line 11. It is unclear as to whether shell body has a first and/or second end(s) or not, i.e., it is unclear as to the number of ends present in the shell body.
Claim 16 recites the limitation “the third end” in line 10. It is unclear as to whether the claimed third end is of the shell body or of a different element.
Claim 16 recites the limitation “the fourth end” in last line. It is unclear as to whether the claimed fourth end is of the shell body or of a different element. 
Claim 20 recites the limitation “the first number of recesses” in line 2. It is unclear as to whether the claimed first number of recesses are of the pump housing or of a different element.
Claim 20 recites the limitation “the second number of recesses” in lines 2-3. It is unclear as to whether the claimed second number of recesses are of the coupling element or of a different element.
Claims 17 – 20 are rejected for being dependent on claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 7 – 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu et al. (US 2016/0006324 – herein after Akutsu).
In reference to claim 1, Akutsu discloses an electric motor (2) comprising (see fig. 7): 
a stator (11) including a shell body (10D) substantially-enclosing cylindrical cavity defining an axis (in horizontal; axis of shaft 16); 
a first auxiliary adjustment device (recessed hole for screw 33) attached to an end face (bottom face) of the shell body (10D); and
a further component (9A) including a housing including a coupling element (recessed hole for screw 33), wherein the first auxiliary adjustment device and the coupling element cooperatively form a fastening device (when screw 33 is provided to attach 10D with 9A).
In reference to claim 3, Akutsu discloses the electric motor, wherein the first auxiliary adjustment device includes a recess
In reference to claim 7, Akutsu discloses the electric motor, further comprising: a second auxiliary adjustment device (second screw hole in 10D) and a third auxiliary adjustment device (third screw hole in 10D) each attached to the end face (bottom face in view of fig. 7) and arranged rotationally symmetrically about the axis (see fig. 3: there are four screws 33 present, thus four screw holes arranged rotationally symmetrically about the axis are present in the end face of the shell body 10D seen in fig. 7).
In reference to claim 8, Akutsu discloses the electric motor, further comprising (see fig. 7): a rotor (17) configured to rotate about the stator (11); and a rotor shaft (16) extending from the rotor and coupled to the further component (9A).
In reference to claim 9, Akutsu discloses the electric motor, wherein the second auxiliary adjustment device includes a clamping element (screw 33), wherein (when the screws 33 are tightened) the clamping element biases the stator towards the further component (9A) from a side of the stator (bottom/top side of stator 11) opposite (in axial direction) the further component (9A).
In reference to claim 10, Akutsu discloses an oil pump (see ¶89: a hydraulic pump) comprising: 
a pump housing (9A) defining a first recess (hole for screw 33 on left) and a second recess (hole for screw 33 on right); 
a stator (11); and 
a shell body (10D) circumferentially surrounding the stator and including a first projection (screw 33 on left) and a second projection (screw 33 on right) each integrally formed to the shell body and extending from a face (bottom face) of the 
In reference to claim 11, Akutsu discloses the oil pump, wherein (see fig. 7) the first projection (screw 33 on left) and the second projection (screw 33 on right) are each tapered (partially) between the face and a distal end (bottom end) of the first projection and the second projection [as seen in fig. 7: bottom end portion of screws 33 are tapered; these end portions have trapezoidal shape].
In reference to claim 14, Akutsu discloses the oil pump, wherein the pump housing (9A) includes an end face (top face in fig. 7), wherein the end face defines the first recess and the second recess.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Buhlmann et al. (US 2018/0042290 – herein after Buhlmann).
Regarding claim 2, 
Akutsu teaches the electric motor, wherein the first auxiliary adjustment device (recessed hole for screw 33) includes a projection (screw 33) formed integrally with the shell body (10D). 
Akutsu does not teach the electric motor, wherein the projection is also spring-loaded in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device (recessed hole for screw 44, in fig. 1) includes a projection (defined by screw 44) formed integrally with the shell body (21+26) and spring-loaded (by spring 43) in a plane perpendicular to the axis (AM/AH) .
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the electric motor of Akutsu to include a spring as taught by Buhlmann for the purpose of preloading the fastener(s) against the face of the housing to allow easier assembly by not having the screw(s)/fastener(s) fall out.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a spring loaded fastening connection as taught by Buhlmann in order to obtain the predictable result of securing/attaching two pieces together under the compressive 
Regarding claim 4, 
Akutsu teaches the electric motor, wherein the first auxiliary adjustment device includes the recess (recessed hole for screw 33) defined by the shell body (10D).
Akutsu does not teach the electric motor, wherein the first auxiliary adjustment device including a spring element disposed within the recess of the shell body and biased in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device (recessed hole for screw 44, in fig. 1) includes a recess (recessed hole for screw 44) formed integrally with the shell body (21+26), wherein the first auxiliary adjustment device including a spring element (43) disposed within the recess of the shell body and biased in a plane perpendicular to the axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the electric motor of Akutsu to include a spring as taught by Buhlmann for the purpose of preloading the fastener(s) against the face of the housing to allow easier assembly by not having the screw(s)/fastener(s) fall out.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a spring loaded fastening connection as taught by Buhlmann in order to obtain the 
Regarding claim 5, 
Akutsu teaches the electric motor, wherein the first auxiliary adjustment device (recessed hole for screw 33) includes a clamping element (screw 33) configured to be inserted into and protrude from the recess (recessed hole for screw 33 in 10D). 
Akutsu does not teach the electric motor, wherein the clamping element is spring-loaded in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device (recessed hole for screw 44, in fig. 1) includes a clamping element (screw 44) configured to be inserted into and protrude from the recess (hole for screw 44 in the shell body 21+26) and wherein the clamping element (44) is spring-loaded (by spring 43) in a plane perpendicular to the axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the electric motor of Akutsu to include a spring as taught by Buhlmann for the purpose of preloading the fastener(s) against the face of the housing to allow easier assembly by not having the screw(s)/fastener(s) fall out.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a Buhlmann in order to obtain the predictable result of securing/attaching two pieces together under the compressive force of the screws. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 6, 
Akutsu teaches the electric motor, wherein the clamping element (screw) is a clamping sleeve (sleeve= a tubular piece; screw is tubular in shape and is used to clamp/attach two pieces together).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Kirchner, Georg (US 2015/0226246 – herein after Kirchner).
Akutsu teaches the oil pump, wherein the first projection and the second projection each have bottom end portion (this portion is seen in the form of trapezoid in fig. 7).
Akutsu does not teach the bottom end portion of the projections having a cuboid shape, as in claim 12; and a rectangular cuboid shape, as in claim 13.
However, Kirchner teaches a bolt whose end portion (referred as relief 6) is a cuboid (see claim 9 or ¶12).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make/shape the bottom end (i.e. end opposite the head) of the screw (fastener) of Akutsu as a cuboid as taught by Kirchner for the purpose of allowing one to draw conclusions relating to the characteristics of the fastener, as recognized by Kirchner (in ¶8). Furthermore, providing such a three dimensional shape (cuboid shape) to the relief allows the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Crutchley et al (US 2005/0155212 – herein after Crutchley).
Akutsu does not teach on the first recess and the second recess being each tapered from the end face to a bottom portion of the first recess and the second recess.
However, Crutchley teaches a method of fastening two pieces (48, 52, in fig. 2), wherein (see fig. 6 and ¶36, ¶37) the recess/hole (68) in the bottom piece (52) is tapered from top face of the recess to a bottom portion of the recess.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a tapered fastening connection as taught by Buhlmann in order to obtain the predictable result of securing/attaching two pieces together under the compressive force of the screws. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2016/0006324 – herein after Akutsu) in view of Irie et al. (US 2014/0079578 – herein after Irie).
In reference to claim 16, Akutsu teaches an oil pump (see ¶89: a hydraulic pump) comprising (in fig. 7): 
a pump housing (9A) including a first end (top end) defining a first number of recesses (holes for screws 33); 
a coupling element (20) and including a second end (bottom end) defining a second number of recesses (holes for screws 34); 
a stator (11) disposed between the pump housing (9A) and the coupling element (20); and 
a shell body (10D) circumferentially surrounding and attached to the stator, wherein the shell body includes, 
a third end (bottom end) lying along the first end of the pump housing (9A), a first number of projections (screws 33) each integrally formed to and extending from the third end and disposed in each of the first number of recesses (holes for screws 33 formed in 9A), 
a fourth end (top end) lying along the second end of the coupling element (20), and a second number of projections (screws 34) integrally formed to and extending from the fourth end and disposed in each of the second number of recesses (holes for screws 34 formed in 20).
Akutsu does not teach the use of oil pump in a vehicle and the coupling element configured to be coupled to a portion of the vehicle.
However, Irie teaches
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection (fastening connection using screws 34 and 35 to secure flange 47b of 10D, flanges of 20 and flange of 19B) in the pump of Akutsu for a fastening connection as taught by Irie for the purpose of mounting the pump of Akutsu to a transmission of a vehicle, as recognized by Irie (in fig. 5 or ¶89)
In reference to claim 17, Akutsu teaches the oil pump, wherein (in view of fig. 7) a quantity of the first number of projections (screws 33) and a quantity of the second number of projections (screws 34) equal one another.
In reference to claim 18, Akutsu teaches the oil pump, wherein the quantity of the first number of projections (screws 33) is greater than or equal to four (in view of fig. 3).
In reference to claim 19, Akutsu teaches the oil pump, wherein each of the projections of the first number of projections (screws 33) or the second number of projections (screws 34) are equidistantly spaced (in circumferential direction) apart from one another (in view of fig. 3).
In reference to claim 20, Akutsu teaches the oil pump, wherein at least some of the first number of projections (screws 33), the second number of projections (screws 35), the first number of recesses, or the second number of recesses are tapered so that the stator is substantially centered with respect to the pump housing or the coupling element or both the pump housing and the coupling element [as seen in fig. 7: bottom end screws 33 and top end of screws 35 are tapered; these ends have trapezoidal shape].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chikaoka and Tatewaki teaches a similar electric oil pump.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746